Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00188-CR

                               Pablo ALFARO-JIMENEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR9248
                       Honorable Jefferson Moore, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 2, 2017.


                                             _____________________________
                                             Patricia O. Alvarez, Justice